Citation Nr: 1717928	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  16-43 489	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961.

These matters come before the Board of Veterans' Appeals (Board), on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed his notice of disagreement (NOD) in June 2016 and received a statement of the case (SOC) in July 2016.  In August 2016, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Although the Veteran was exposed to acoustic trauma during his active duty service, he does not meet the regulatory criteria for a right ear hearing loss disability.

2.  The Veteran currently has left ear hearing loss, was exposed to acoustic trauma during his active duty service, and has shown continuity of symptomatology. 

3.  The Veteran currently has tinnitus, was exposed to acoustic trauma during his active duty service, and has shown continuity of symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants with developing their claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has expressed that VA has not satisfied its duty to properly assist him with developing his claims.  Given the favorable disposition of the Veteran's service connection claims for left ear hearing loss and tinnitus, the Board has narrowly focused its VCAA analysis on the service connection claim for right ear hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran essentially contends that the nexus opinion from his March 2016 VA examination is inadequate because the examiner "applied their own bias" upon his former occupation as a civilian policeman in rendering a negative opinion.  See Veteran Statement, 2 (June 28, 2016) (VBMS).  The Veteran contends that his police work did not regularly expose him to acoustic trauma and that the examiner's failure to acknowledge this renders the negative nexus opinion inadequate.  

In this regard, the Board notes that a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The March 2016 VA examination did not find that the Veteran had a current right ear hearing loss disability for VA purposes.  Distinct from the nexus opinion, this conclusion was solely based on objective audiometric testing and speech discrimination.  The Veteran has acknowledged that these audiometric test results show that he does not have right ear hearing loss for VA purposes.  See Appellate Brief, 1 (Apr. 12, 2017) (VBMS).  Absent remarkable evidence to the contrary, the Board finds that the March 2016 VA examination adequately assessed the Veteran's claimed disability.

Without any evidence of a current disability, the Board does not need to address the adequacy of any evidence bearing on a nexus.  See Brammer, 3 Vet. App. at 225.  Even if the Board found that the nexus opinion was inadequate for the reasons expressed by the Veteran, remanding the claim for a new examination would serve no purpose as he has not been found to have a right ear hearing loss disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

Whereas there are no other contrary contentions, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions; proceeding to the merits of the Veteran's claims will not unfairly prejudice him.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In arriving at the decision below, the Board thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).
Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for right ear hearing loss

The Veteran seeks service connection for right ear hearing loss.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech discrimination scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Although the evidence of record includes multiple audiograms and speech discrimination tests, which show varying degrees of hearing impairment, they do not indicate that the Veteran has a current right ear hearing loss disability for VA purposes.  See Private Treatment Records, 1 (Aug. 31, 2016) (VBMS); see also VA Examination, 2-3 (Apr. 7, 2016) (VBMS); compare with 38 C.F.R. § 3.385.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden, 381 F.3d at 1167.  Although the Veteran is competent to report observable symptoms (e.g., difficulty hearing), he has not been shown to possess the requisite medical training to measure his degree of hearing impairment, which requires audiometric and speech discrimination testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.385.  As the Veteran does not have a right ear hearing loss disability, service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss

The Veteran also seeks service connection for left ear hearing loss. 

The Veteran currently has left ear hearing loss and he has reported exposure to acoustic trauma during his active duty service.  See Private Treatment Records, 1 (Aug. 31, 2016) (VBMS); see also VA Examination, 2-3 (Apr. 7, 2016) (VBMS); see also Appellate Brief, 2-3 (Apr. 12, 2017) (VBMS).  This satisfies the requirements of the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement: whether a causal relationship exists between the Veteran's current left ear hearing loss and his exposure to acoustic trauma during active duty service.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with left ear hearing loss, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.  The Board also observes that even though disabling hearing loss may not appear at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this regard, the Veteran essentially contends that his left ear hearing loss has been "chronic and continuous since discharge."  These lay statements are considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  See Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing credibility, the Board may consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Although the Veteran received a VA examination for his left ear hearing loss, which failed to find a nexus, he has raised that the examiner exhibited bias in rendering the negative opinion.  Affording the Veteran the benefit of the doubt, the findings of the VA examination do not negatively impact his credibility, and the Board finds him credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Whereas the Veteran has competently and credibly shown continuity of symptomatology, service connection for left ear hearing loss is warranted.  

Service connection for tinnitus

The Veteran also seeks service connection for tinnitus.  

The Veteran currently has tinnitus and he has reported exposure to acoustic trauma during his active duty service.  See Charles v. Principi, 16 Vet. App. 370, 375 (2002) (finding that a layperson is competent to diagnose tinnitus).  This satisfies the requirements of the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement: whether a causal relationship exists between the Veteran's current tinnitus and his exposure to acoustic trauma during active duty service.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with tinnitus, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

In this regard, the Veteran essentially contends that his tinnitus has been "chronic and continuous since discharge."  These lay statements are considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  

In weighing credibility, the Board may consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  As the Board has already found him credible in this regard, he has competently and credibly established continuity of symptomatology.  Consequently, service connection for tinnitus is warranted.  Walker, 708 F.3d at 1336.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted. 

Service connection for tinnitus is granted.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


